DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "said horizontal plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. 9,780,496) in view of Feng (U.S. 7,621,788).
With respect to claim 1, Guo discloses a method of making a contact module of an electrical connector which includes a tongue with two opposite surfaces (see Figs. 2-3B) and a plurality of contacts (21/22, Fig. 5) with contacting portions exposed to the two opposite surfaces of the tongue (see Fig. 2 and 3B), characterized by the steps of: forming the plurality of contacts from a contact carrier (see 219, 229, and 223 in Fig. 5) to have one contact (21, Fig. 5) thereof with a first contacting portion (see at 213 in Fig. 5) oriented reversely-symmetrically with respect to a second contacting portion (see at 
Guo, however, fails to disclose that the plurality of contacts are formed from a single contact carrier.
Feng, on the other hand, is an example within the art that teaches a connector having a first set of contacts (30, Fig. 1) oriented reversely-symmetrically from a second set of contacts (40, Fig. 1) and wherein both the sets of contacts are formed from a single contact carrier strip (see Figs. 1-4).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the plurality of contacts and the contact carrier of Guo, with the teachings of Feng, so as to have the plurality of contacts be formed from a single contact carrier, so as to improve upon manufacturing times and materials used.
With respect to claim 2, Guo discloses the method as claimed in claim 1, wherein the insert-molding step comprises molding a part of the top surface of the tongue to be leveled with a top surface of the outermost contact (see Fig. 2).
With respect to claim 3, Guo discloses an electrical connector comprising: an insulative housing (1, Fig. 3A) having a front tongue (12, Fig. 3A) with two opposite surfaces; and a plurality of contacts (21/22, Fig. 5) with contacting portions exposed to the two opposite surfaces of the tongue (see Figs. 1 and 3B); wherein the plurality of contacts are formed from a contact carrier (see 219, 229, and 223 in Fig. 5) to have one contact (21, Fig. 5) thereof with a first contacting portion (213, Fig. 5) oriented reversely-symmetrically with respect to a second contacting portion (see at 221 in Fig. 5) of another contact (22, Fig. 5) thereof and to have two outermost contacts each with a respective integral latching portion (2261, Fig. 5); and respective front ends of the plurality of contacts are embedded in the tongue (see Fig. 3A).
Guo, however, fails to disclose that the plurality of contacts are formed from a single contact carrier.
Feng, on the other hand, is an example within the art that teaches a connector having a first set of contacts (30, Fig. 1) oriented reversely-symmetrically from a second set of contacts (40, Fig. 1) and wherein both the sets of contacts are formed from a single contact carrier strip (see Figs. 1-4).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the plurality of contacts and the contact carrier of Guo, with the teachings of Feng, so as to have the plurality of contacts be formed from a single contact carrier, so as to improve upon manufacturing times and materials used.
With respect to claim 4, Guo discloses the electrical connector as claimed in claim 3, wherein a part of the top surface of the tongue is leveled with a top surface of the outermost contact (see Fig. 2).
With respect to claim 5, Guo discloses the electrical connector as claimed in claim 3, wherein the first front ends of the contacts are at a mid-level of the front tongue (see Fig. 3A).
With respect to claim 6, Guo fails to explicitly disclose that the integral latching portion is located at a mid-level of the front tongue.
However, seeing as there is a portion of the contacts located at the mid-level of the front tongue (see at 2 in Fig. 3A) and that the integral latching portions are located on the same contact (see Fig. 5), the Examiner assert that it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to move the integral latching portions to be located on the contact at a mid-level so as to ensure a more secure hold within the molded insulator.
With respect to claim 7, Guo discloses the electrical connector as claimed in claim 3, wherein said one contact further has a first securing portion (see the rear of the contact, near the lead line of 21 in Fig. 5) connected to the first contacting portion in a coplanar manner while said another contact further has a second securing portion (see the rear of the contact near the lead line of 222 in Fig. 5) connected to the second contact portion with a bend therebetween.
With respect to claim 8, Guo discloses the electrical connector as claimed in claim 7, wherein said one contact further has a first soldering portion (212, Fig. 5) and said another contact further has a second soldering portion (227, Fig. 5) coplanar with the first soldering portion (see how the line up along the same plane in Fig. 4).
With respect to claim 9, Guo discloses the electrical connector as claimed in claim 7, wherein the first securing portion and the second securing portion are not located at a same level (see Fig. 5) while a front end of said one contact and that of said another contact are at a same level (see how the front ends of the contacts are bent upwards, in Fig. 5, resulting in them both being at the mid-level of the tongue, as seen in Fig. 3A).
With respect to claim 10, Guo discloses the electrical connector as claimed in claim 3, wherein the integral latching portion is embedded within a side locking protrusion of the tongue (see Fig. 3B).
Guo, however, fails to disclose that the integral locking portion is sidewardly exposed to an exterior.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date on the invention to modify the size of the integral locking portion so that it is large enough to be exposed to an exterior so as to ensure a more secure fit within the tongue.
With respect to claim 11, Guo discloses an electrical connector comprising: an insulative housing (1, Fig. 3A) including a rear base (11, Fig. 3A) and a front tongue (12, Fig. 3A) forwardly extending from the base in a front-to-back direction, said tongue defining opposite first and second surfaces in a vertical direction perpendicular to the front-to-back direction; a plurality of contacts (21 and 22 in Fig. 5) stamped from and formed between opposite first carrier strip (219 and 229 in Fig. 5) and second carrier strip (223, Fig. 5), each of said contacts including a contacting portion (see at 213 and 221 in Fig. 5) exposed upon the front tongue, a securing portion (see the rear of the contact, near the lead line of 21 and 22 in Fig. 5) retained in the base, and a soldering portion (212 and 227 in Fig. 5) exposed outside of the housing; the contacting portion of all contacts except at least one contact being exposed upon the first surface (see Fig. 2) while that of said at least one contact being exposed upon the second surface (see Fig. 3B); wherein the soldering portions of all the contacts are located at a same plane (see Fig. 4).
Guo, however, fails to disclose that the plurality of contacts are unitarily formed between opposite first and second carrier strips of a same sheet metal. 
Feng, on the other hand, is an example within the art that teaches a connector having a first set of contacts (30, Fig. 1) oriented reversely-symmetrically from a second set of contacts (40, Fig. 1) and wherein both the sets of contacts are unitarily formed between a first and second carrier strip of the same sheet metal (see Figs. 1-4).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the plurality of contacts and the contact carrier of Guo, with the teachings of Feng, so as to have the plurality of contacts be unitarily formed between opposite first and second carrier strips of a same sheet metal, so as to improve upon manufacturing times and materials used.
With respect to claim 12, Guo discloses the electrical connector as claimed in claim 11, wherein except said at least one contact, all securing portions are coplanar with the corresponding contacting portion (see contacts 21 in Fig. 5) while in said at least one contact, a bend is formed between the securing portion and the corresponding contacting portion (see bends formed in contacts 22 in Fig. 5)
With respect to claim 13, Guo discloses the electrical connector as claimed in claim 11, wherein front ends of all contacts are located at a same level (see Fig. 3A).
With respect to claim 14, Guo discloses the electrical connector as claimed in claim 13, wherein said level is higher than said plane (see Fig. 3B).
With respect to claim 15, Guo discloses the electrical connector as claimed in claim 13, wherein said level is a midlevel of the front tongue in said vertical direction (See Fig. 3A).
With respect to claim 16, Guo discloses the electrical connector as claimed in claim 13, wherein the housing includes a first insulator (1, Fig. 3A) and a second insulator (3, Fig. 3A), and the front ends of all the contacts are embedded within the second insulator (see how the front ends extend out of the first insulator, in Fig. 3A, but are retained within the second insulator, in Fig. 2).

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Per claim 17, the prior art neither anticipates nor renders the claimed subject matter obvious because it fails to teach the unique structure of twelve positions in each surface of the tongue for the contacts, and all the contacts except said at least one contacts are located at positions one, four, five, nine and twelve on the first surface, and said at least one contact is located at position five on the second surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references identified in the PTO-892 but not relied upon in this rejection are relevant to right-angle connectors having multiple rows of contacts as well as types of contacts formed on a carrier strip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833       


/EDWIN A. LEON/Primary Examiner, Art Unit 2833